Case:20-01048-JGR Doc#:1 Filed:02/18/20              Entered:02/18/20 16:08:39 Page1 of 7




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO



In re                              )
                                   )
STEPHEN ANTHONY NEARY,             )                Bankruptcy No. 20-10212-JGR
                                   )
Debtor.                            )
__________________________________ )
                                   )
JOSH MORGAN,                       )
                                   )
Plaintiff,                         )
                                   )                Adversary Case No.
vs.                                )
                                   )
STEPHEN ANTHONY NEARY,             )
                                   )
Defendant,                         )
__________________________________


  COMPLAINT TO DETERMINE DEBT AND DISCHARGEABILITY OF DEBT AND
                OBJECTION TO DEBTOR’S DISCHARGE


        Plaintiff-Creditor Josh Morgan (“Plaintiff”), by and through his undersigned counsel,

Messner Reeves LLP, submits the following Complaint to Determine Dischargeability and

Objection to Defendant/Debtor’s Discharge of the debts owed to Plaintiff as follows:

                                       JURISDICTION

    1. This is an adversary proceeding in which Plaintiff is seeking monies paid to

Defendant/Debtor (“Defendant”), and his former partner Timothy King (“King”), in relation to

Defendant’s assurance to construct a single-family residence at the real property located at 7875

Lost Lake Drive, Franktown, CO 80116, Douglas County.


                                                1
Case:20-01048-JGR Doc#:1 Filed:02/18/20               Entered:02/18/20 16:08:39 Page2 of 7




   2. This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157(b) and

1334.

   3. This is a core proceeding under Title 28 U.S.C. §157(b)(2)(I).

   4. Plaintiff is a creditor and therefore has standing to bring this action pursuant to 11 U.S.C.

§523(2)(A) and 523(2)(B)(iii).

                       COMPLAINT TO DETERMINE DISCHARGEABILITY
                               PURSUANT TO 11 USC § 523

                                 FACTUAL BACKGROUND

   5. Plaintiff incorporates by reference the preceding Paragraphs 1-4 of this Complaint.

   6. Plaintiff is a citizen of the state of Colorado who currently resides at 15976 East Summit

Fox Avenue, Parker, Colorado 80134.

   7. Upon information and belief, Defendant is a citizen of the state of Colorado who

currently resides at 2349 Rainbow End Point, Colorado Springs, CO 80921.

   8. Defendant, along with Timothy R. King, was the owner and a member of Builtrite Builders,

LLC, a Colorado limited liability company previously doing business in the State of Colorado as

Copperleaf Custom Homes or Copperleaf Homes (“Builtrite”).

   9. Until recently, Builtrite was in the business of home construction. Builtrite was formed in

or about 2008 and operated until 2019, at which time it filed for Chapter 11 bankruptcy on February

11, 2019.

   10. At all times relative to this dispute, Defendant was an owner and general partner of

Builtrite. In fact, Defendant, along with his partner King, controlled Builtrite and leveraged his

position as owner to fraudulently induce Plaintiff into issuing over $65,000.00 in costs to

Defendant on Defendant’s assurance he would construct a residential home for Plaintiff in the state

of Colorado (the “Project”).

                                                2
Case:20-01048-JGR Doc#:1 Filed:02/18/20                 Entered:02/18/20 16:08:39 Page3 of 7




   11. On or about September 6, 2018, Defendant, through Builtrite, entered into a contract for

Construction with Plaintiff for the purpose of constructing a residence on the real property located

at approximately 7875 Lost Lake Drive, Franktown, CO 80116, Douglas County. A copy of the

Contract is attached hereto as Exhibit A.

   12. Pursuant to the terms of the Contract, Plaintiff obtained a construction loan to cover any

additional expenses pertaining to the construction of the home. The loan was obtained through

TIAA-Cref (the “Loan”).

   13. Plaintiff paid a deposit to Defendant in the amount of $30,000.00 in accordance with the

Contract. Per the Contract, this deposit was to be “applied to the final Contract Price of the

Residence.” See Exhibit A at ¶3(a). However, Defendant abandoned the Project shortly after

receiving the deposit, keeping all funds for his personal use.

   14. Defendant also caused additional sums in the amount of $71,287.60 for four (4) pre-

construction draws against the Loan secured by Plaintiff to construct the Home. In total, Defendant

received $101,287.60 in cash from Plaintiff See Exhibit B attached.

   15. Pursuant to the Contract, all draws submitted by Defendant were required to be for

“work performed and materials, supplied during the previous month, as well as profit and overhead

for the Contractor.” See Exhibit A at ¶3(b). However, there is no record of any materials purchased

or any work performed on the Project. Plaintiff was led to believe that the pre-construction draws

were mandatory for architectural and testing services for the Project.

   16. In addition, subsequent reports from the architect and others working on the project

indicate that the total invoice for architect services was $25,000.00 and the related testing services

were no more than $10,000.00 for a total of approximately $35,000.00 (the “Estimated Actual

Costs”).



                                                  3
Case:20-01048-JGR Doc#:1 Filed:02/18/20                Entered:02/18/20 16:08:39 Page4 of 7




   17. Furthermore, Plaintiff has never received any documentation or evidence suggesting that

any of the services related to the Estimated Costs were performed.

   18. On multiple occasions, Defendant assured Plaintiff that there were no issues with

the Project, everything was on schedule, and that all funds provided by Plaintiff were going directly

towards the construction of the Project. At all times, Defendant knew these statements were false.

   19. When Plaintiff expressed concerns about the lack of progress on his Project and further

concerns regarding calls he had received from other Builtrite customers who expressed similar

concerns regarding their projects, Defendant again represented via telephone that the Company

was solvent, there were no issues with Plaintiff’s Project, and that the Company was actively

working on the construction of Plaintiff’s home

   20. On or about January 15, 2019, Defendant visited Plaintiff to personally assure him all was

well with the Company and the Project and promised to provide multiple pieces of documentation

including profit and loss statements, balance sheets and insurance documents. These documents

were never provided. At all times, Defendant, knowing his statements were false, continued to

misrepresent the status of the Company and the Project. Shortly thereafter, Plaintiff received

Builtrite’s bankruptcy notice via U.S. Mail.

   21. On February 11, 2019, Builtrite filed its Chapter 11 Petition in the United States

Bankruptcy Court for the District of Colorado (Case No. 19-10938-JGR).

   22. When Plaintiff asked to be reimbursed, Defendant declined and stated he could not do

anything because the Bankruptcy Court was now in control of all Defendant’s funds and assets.

   23. Despite the Estimated Actual Costs related to the Project, Defendant, through Builtrite,




                                                  4
Case:20-01048-JGR Doc#:1 Filed:02/18/20               Entered:02/18/20 16:08:39 Page5 of 7




issued pre-petition draw requests for $71,287.60, which were paid by Plaintiff. Even assuming that

the Estimated Actual Costs were accurate, Defendant received a minimum of $36,287.60 that was

not utilized for the work under the Contract and utilized for Defendant’s own purposes.

   24. This fact is further evidenced by Builtrite’s own admission in its Statement of Financial

Affairs dated February 25, 2019 and filed as Docket No. 43 (the “Statement”). As noted on the

Schedule A/B: Assets, located at Page 14 of the Statement, Builtrite has reported that it has NO

cash on hand, that its banking accounts have a zero balance, and that it has “no” deposits or

prepayments. See Statement at page 14.

   25. Defendant filed his Chapter 7 Petition on January 13, 2020, in the United States

Bankruptcy Court for the District of Colorado (Case No. 20-10212-JGR).

   26. Plaintiff asserts that Defendant and his partner King, under the guise of Builtrite,

fraudulently induced Plaintiff to submit a $30,000.00 deposit and received draws that were at least

$35,000.00 in excess of its actual charges with no intention to use the same towards any facet of

the Project. Defendant used these funds for personal use with full knowledge Plaintiff’s Project

would never proceed.

                                    FIRST CLAIM FOR RELIEF
                        Relief from Discharge under 11 U.S. § 523 (2)(A)

   27. Plaintiff incorporates by reference the preceding Paragraphs 1-26 of this Complaint.

   28. As owner and a general partner of Builtrite, Defendant exercised control over all aspects

of the business of Builtrite, including but not limited to, correspondence with clients and the

payment of profits and/or distributions.

   29. Plaintiff is owed amounts related to the agreement for Builtrite to construct a residence




                                                 5
Case:20-01048-JGR Doc#:1 Filed:02/18/20                 Entered:02/18/20 16:08:39 Page6 of 7




for Plaintiff in the state of Colorado. Defendant intentionally induced multiple payments by

abusing his position under the Contract, and through false representations Defendant made to

Plaintiff regarding the costs of the Project.

   30. Upon information and belief, such false statements or actually fraudulent statements

included informing Plaintiff that a $30,000.00 deposit and $71,287.60 in pre-construction draws

were necessary to commence work on the Project. At all times, Defendant knew these statements

were not true, and the amounts drawn were unnecessary. Furthermore, rather than begin work on

the Project as promised, Defendant intentionally converted these funds for his own personal use.

   31. Defendant’s false representations, statements and actually fraudulent communications

have resulted in damage to Plaintiff. Accordingly, amounts due to Plaintiff are non-dischargeable

pursuant to the provisions of 11 U.S.C. § 522(2)(A).


                                 SECOND CLAIM FOR RELIEF
                       Relief from Discharge under 11 U.S. § 523 (2)(B)(iii)

   32. Plaintiff incorporates by reference the preceding Paragraphs 1-31 of this Complaint.

   33. As owner and a general partner of Builtrite, Defendant exercised control over all aspects

of the business of Builtrite, including but not limited to, the issuance of contracts and/or invoices.

   34. Plaintiff is owed amounts related to the Contract for Builtrite to construct a residence

for Plaintiff in the state of Colorado. Defendant intentionally, and in writing, induced multiple

payments through false representations both via electronic mail and in the Contract to Build

including, but not limited to, pre- construction deposits and pre-construction draws.

   35. Plaintiff reasonably relied on Defendant’s representations in numerous emails in which

Defendant assured Plaintiff his Project was not in jeopardy and all funds drawn were

necessary for work on the Project.



                                                  6
Case:20-01048-JGR Doc#:1 Filed:02/18/20                Entered:02/18/20 16:08:39 Page7 of 7




   36. Plaintiff also reasonably relied on Defendant’s representations in the written contract,

which ensured Plaintiff that all costs and expenses would go directly towards costs associated with

the Project.

   37. Defendant’s fraudulent misrepresentations via email and in the Contract have resulted in

damage to Plaintiff. Accordingly, amounts due to Plaintiff are non-dischargeable pursuant to the

provisions of 11 U.S.C. § 523(2)(B)(iii).



WHEREFORE, Plaintiff, Josh Morgan, respectfully requests that the Court find:

       a. That pursuant to 11 U.S.C. §§ 523(2)(A) and (B)(iii) the debt owed to Plaintiff in an

           amount to be determined at trial, together with interest, attorneys’ fees and costs are

           not dischargeable in bankruptcy;

       b. That judgement be entered in Plaintiff’s favor against Defendant in an amount to be

           determined at trial together with interest thereon at the highest rate permitted by

           applicable law; and

       c. Any such other relief the Court deems just and proper.



Dated: February 18, 2020

                                                             Respectfully Submitted,

                                                             MESSNER REEVES LLP

                                                             _/s/ Scott L. Evans_____________
                                                             Scott L. Evans #25475
                                                             Joshua B. Abromovitz #51662
                                                             1430 Wynkoop Street Ste. 300
                                                             Denver CO 80202
                                                             twelch@messner.com
                                                             sevans@messner.com
                                                             jabromovitz@messner.com

                                                 7
